DETAILED ACTION
 Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 12-14, 17 and 19-20 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Toda et al. (Toda, US 2012/0243237 A1).
Regarding claim 1, Toda shows a semiconductor device (device 14 in Fig. 1 and [00415]), comprising: a substrate (the board 55 in FIG. 1); an optical device (light emitting module 23) on a top side of the substrate ( the board 55 in FIG. 1); a translucent cover (translucent cover 26 and 84 in FIG. 1 and [0056]) over the optical device, wherein the translucent cover is a monolithic piece comprising a cover base ( translucent cover 26) and a cover pipe (fitting part 84 in FIG. 1); and a cover structure ( locking pawls 85 in FIG. 1 and [0056]) on the top side of the substrate to support the translucent cover over the optical device (see FIG. 1).  
Regarding claim 2, Toda shows a semiconductor device (device 14 in Fig. 1 and [00415]), wherein the translucent cover is attached to the cover structure via an adhesive ([0024]).  
Regarding claim 3, Toda shows a semiconductor device (device 14 in Fig. 1 and [00415]), wherein the cover structure (element 26/ 84 in FGI. 1) has a ledge defining an 
Regarding claim 4, Toda shows a semiconductor device (device 14 in Fig. 1 and [00415]), wherein a portion of the cover base is exposed through the aperture (see FIG. 1).  
Regarding claim 12, Toda shows a semiconductor device (device 14 in Fig. 1 and [00415]), wherein the translucent cover comprises a polished surface on a lateral side of the cover pipe and a bottom side of the cover base (see FIG. 1 and related text). 
Regarding claim 13, Toda shows a semiconductor device (device 14 in Fig. 1 and [00415]), wherein the translucent cover comprises an optically functional surface on a lateral side of the cover pipe and a bottom side of the cover base (see FIG. 1 and related text)  
Regarding claim 14, Toda shows a semiconductor device (device 14 in Fig. 1 and [00415]), wherein the optical device comprises a plurality of optical devices (continue FIG. 1 compromise additional devices).  
Regarding claim 15, Toda shows a semiconductor device (device 14 in Fig. 1 and [00415]), wherein a portion of the translucent cover has a rectangular shape (see A portion of element 26 in FIG. 1).  
Regarding claim 17, Toda sows a method to manufacture a semiconductor device, comprising: providing a substrate; providing an optical device on a top side of the substrate; providing a translucent cover attached to a cover structure, wherein the translucent cover is a monolithic piece comprising a cover base and a cover pipe; and 
Regarding claim 19, Toda sows a method to manufacture a translucent cover (element 26), comprising: providing a translucent cover plate (element 26); providing trenches in the cover plate to provide an island defining a cover pipe (element 84); and cutting along center lines of the trenches to define a cover base connected to the cover pipe as a monolithic piece (see FIG. 1 see cross section of element 14).  
Regarding claim 20, Toda sows a method to manufacture a translucent cover (element 26), wherein the trenches comprise a vertical trench and a horizontal trench (see FIG. 1 see cross section of element 14).  
Allowable Subject Matter
Claims 5-11, 16, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIAS M ULLAH whose telephone number is (571)272-1415.  The examiner can normally be reached on M-F at 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on 571-272-2298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ELIAS ULLAH/Primary Examiner, Art Unit 2893